 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChallenge-Cook Brothers of Ohio, Inc. and UnitedSteelworkers of America, AFL-CIO-CLC.Cases 8-CA-15391, 8-CA-16250, 8-CA-21118, 8-CA-21271, 8-CA-21383, and 8-CA-21486August 13, 1990SECOND SUPPLEMENTAL DECISIONAND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTOn June 15, 1989, the National Labor RelationsBoard issued a Supplemental Decision and OrderRemanding The Board, inter aim, granted theGeneral Counsel's Motion for Partial SummaryJudgment and remanded the compliance proceed-ing in Cases 8-CA-15391 and 8-CA-16250 to theRegional Director ' On September 15, 1989, theRegional Director for Region 8 issued a secondorder consolidating the unfair labor practice pro-ceeding in Cases 8-CA-21271, 8-CA-21383, and 8-CA-21486 with the prior consolidated unfair laborpractice and compliance proceeding referred toabove, and an amended consolidated complaint andnotice of hearing against the Respondent allegingthat it has violated Section 8(a)(1) and (5) of theNational Labor Relations Act After being proper-ly served copies of the amended consolidated com-plaint, the Respondent filed an answer to theamended consolidated complaint on September 28,1989 Subsequently, the Respondent filed a bank-ruptcy petition under Chapter 7 of the BankruptcyCode Thereafter, the trustee m the bankruptcyproceeding, the Respondent, and the GeneralCounsel entered into a written agreement in whichthe Respondent withdrew its answer to the back-pay specification and its answer to the amendedconsolidated complaint The agreement noted thatthe General Counsel would file a Motion for Sum-mary Judgment, and that all parties retain theirrights under 11 U S C § 502 2On May 10, 1990, the General Counsel filed aMotion for Summary Judgment On May 14, 1990,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentand the trustee in the bankruptcy proceeding failedto file a response The allegations in the motion aretherefore undisputed'295 NLRB 435 Earlier, on August 23, 1988, the Regional Directorfor Region 8 had Issued an order consolidating an unfair labor practiceproceeding in Case 8-CA-21118 with the backpay proceeding in Cases8-CA-15391 and 8-CA-16250 The unfair labor practice case was not In-cluded in the General Counsel's Motion for Partial Summary Judgment2 The provision of the Bankruptcy Code dealing with allowance ofclaimsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary Judgment ofthe Backpay SpecificationSection 102 56 of the Board's Rules and Regula-tionss provides that if an answer is not filed within21 days from service of the backpay specification,the Board may find the allegations of the specifica-tion to be true and enter such an order as may beappropriate The specification states that the Re-spondentshall file an Answer to said Specificationwithin twenty-one (21) days from the servicehereof, and that to the extent that suchAnswer fails to deny allegations of the Specifi-cation in the manner required under theBoard's Rules and Regulations, and the failureto do so is not adequately explained, such alle-gations shall be deemed to be admitted to betrue and the Respondent shall be precludedfrom introducing any evidence controvertingthemThe Respondent's withdrawal of its answer has thesame effect as a failure to file an answer 4 Accord-ingly, we find the allegations of the backpay speci-fication to be true and grant the General Counsel'sMotion for Summary Judgment on the backpayspecificationWe conclude that the backpay due the employ-ees listed in the backpay specification is as stated inthe backpay specification computations, plus inter-est computed in the manner set forth in New Hori-zons for the Retarded, 283 NLRB 1173 (1987), andwe shall order the Respondent to pay thoseamountsRuling on Motion for Summary Judgment ofthe Amended Consolidated ComplaintSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The amended consoli-dated complaint states that unless an answer is filedwithin 14 days of service, "all of the allegations inthe Amended Consolidated Complaint shall bedeemed to be admitted to be true and may be sofound by the Board" The Respondent's withdraw-'Formerly Sec 102 54 The Board amended its Rules governing com-pliance proceedings effective November 13, 1988 The substance offormer Sec 102 54 has been incorporated Into Sec 102 56 as revised4 Matshn Transport, 274 NLRB 529 (1985)299 NLRB No 53 CHALLENGE-COOK BROS OF OHIO435al of its answer has the same effect as failure to filean answer 5 Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment on theamended consolidated complaintOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, an Ohio corporation, with anoffice and place of business in Bryan, Ohio, hasbeen engaged in the manufacture of industrial laun-dry dryers and cement mixers Annually, untilceasing operations about August 14, 1988, in thecourse and conduct of its business operations, theRespondent purchased and received at its Bryan,Ohio facility products, goods, and materials valuedin excess of $50,000 directly from points outsidethe State of Ohio We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act andthat the Union is a labor organization within themeaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the ActAll production and maintenance employees atRespondent's Bryan, Ohio facility, includingshipping and receiving clerks, jamtonal em-ployees, partsmen and utilitymen, but exclud-ing inspectors, chief inspectors, material con-trol clerks, draftsmen, office clerical employ-ees and professional employees, guards and su-pervisors as defined in the ActAbout August 8, 1974, and again about October23, 1981, a majority of the employees in the unit bysecret-ballot elections designated and selected theUnion as their representative for the purposes ofcollective bargaining with the Respondent AboutAugust 15, 1974, and again about November 2,1981, the Regional Director for Region 8 certifiedthe Union as the exclusive collective-bargainingrepresentative of the employees in the unit At alltimes since 1974, the Union, by virtue of Section9(a) of the Act, has been, and is, the exclusive rep-resentative of the employees in the unitThe most recent collective-bargammg agreementbetween the Respondent and the Union was effec-tive from November 21, 1987, until June 30, 19885 Maishn Transport, supraBy written agreement, the collective-bargainingagreement was extended until September 30, 1988During the months of April, May, and June1988, the Respondent and the Union met for thepurpose of negotiating the effects of the Respond-ent's transfer of its cement mixer operation to Cal-houn, Georgia During this period, the Respondentrefused to bargain over the effects of Respondent'stransfer of operation unless and until the Uniondemonstrated to the Respondent's satisfaction thatthe unit employees had been affected by the reloca-tion of the cement mixer operationAbout July 15, 1988, the Respondent terminateda pension plan for the unit that was provided for inthe collective-bargaining agreement The pensionplan relates to the unit employees' terms and condi-tions of employment and is a mandatory subject ofcollective bargaining The Respondent engaged inthese acts and conduct without prior notice to theUnion, without having afforded the Union an op-portunity to bargain with respect to these acts andthe effects of these acts, and without the consent ofthe UnionSince about August 10, 1988, the Union has re-quested the Respondent to furnish the Union withthe followmg informationI When did the Company first considerclosmg and/or selling this operation? Whatfactors caused it to consider such a possibility?If any of these factors relate to the financialcondition of the Company, what, if any, datahas the Company relied upon? If the Companyhas relied upon such data, the Union requeststhat it be furnished with copies of such data,or the opportunity to inspect and copy suchdataII What steps were taken in reviewingwhether this operation should be sold and/orclosed? In this regard, were the services of anygovernmental or private agencies or consult-ants utilized? If so, what are the names and ad-dresses of all of the governmental and/or pri-vate agencies or consultants utilized?III Have any reports been prepared by theCompany or by any outside agencies or con-sultants, concerning the sale and/or closing? Ifso, the Union requests that it be furnishedcopies of such reports or the opportunity to in-spect and copy such reportsIV When was the decision made to selland/or close this operation? Who, employedby the Company, was responsible for the deci-sion[?] Will any of the operations currentlyperformed at this facility be contracted out for 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDperformance at any other location(s)? If so,where? To whom?V If this work is to be contracted out, willthere be an increase in the number of unionand/or non-union employees actively at workat other company facilities as a result? If so,please identify the numbers of union and non-union employees at each such facility who willbe hired and/or recalled from layoff as aresult Also, provide the Umon with the wagerates of Company employees working at suchfacilities, and copies of the collective-bargain-ing agreements, if any, for such facilities, aswell as copies of the pension and insuranceagreementsVI What wntten materials have been relat-ed [sic] upon by the Company in making thetentative decision to sell and/or close this op-eration? The Umon requests that it be fur-nished with copies of all wntten materialsupon which the Company has relied, or theopportunity to inspect and copy such materi-alsVII Have any written or oral agreementsbeen made between representatives of theCompany and outside firms or agencies in con-nection with the prospective sale and/or clos-ing, mcluding but not limited to, any writtenor oral agreements contractmg for the saleand/or closing of the plant or for removal ofequipment from the plant? If so, the Union re-quests that it be furnished with copies of allsuch written agreements, or the opportunity toinspect and copy such agreementsVIII If the Company has entered into a saleagreement with respect to this facility, theUnion requests that it be provided with acopyIX The Union requests that the Companyprovide it with copies (or date where applica-ble) of the followmg(a)The qualified USWA/Challenge CookBros Pension Plan, any amendments, andthe summary plant [sic] description(b)Active pension plan participants cate-gorized by age, seniority and credited serv-ice (vesting and benefit)(c)Retired participants categorized bydate of retirement, age, credited service atretirement, amount and type of monthlybenefit(d)Annual company contributions to thepension plan with schedule of dates andlevel of contributions from January 1, 1983(e)Three most recent actuarial evalua-tions(f)Three most recent Department ofLabor 5500 Forms, including Schedule B(g)Three latest trustees, or if the plan isadministered by an insurance company, thenthe three latest annual reports from the in-surance company(h)A statement indicating any majorchanges in fund accounting procedures orassumptions which have occurred during thelast three years(i)Current insurance agreements and sum-mary plan descriptionsThe information requested by the Union, as de-scribed above, is necessary for, and relevant to, theUnion's performance of its function as the exclusivecollective-bargaining representative of the unitSince about August 10, 1988, the Respondent hasfailed and refused to furnish the Union with this in-formation About August 14, 1988, the Respondentput into effect an agreement to sell its Bryan, Ohiofacility and ceased operations The effects of thesale and closure of the Bryan, Ohio facility relateto the unit employees' terms and conditions of em-ployment and are mandatory subjects of collectivebargaining The Respondent engaged in the actsand conduct described above without prior noticeto the Union, without having afforded the Unionan opportunity to bargain with respect to the ef-fects of these acts, and has failed and refused to re-spond to the Union's request, on August 12, 1988,for such bargainingBy these acts and conduct, the Respondent hasfailed and refused, and is failing and refusing, tobargain collectively and m good faith with theUnion in violation of Section 8(a)(1) and (5) of theActCONCLUSIONS OF LAW1 By refusing to bargain with the Union overthe effects of its decision to relocate its cementmixer operation from Bryan, Ohio, to Calhoun,Georgia, unless and until the Union demonstratedto its satisfaction that the unit employees had beenaffected by the relocation, the Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the Act2 By unilaterally terminating a pension plan thatwas provided for in the collective-bargainingagreement, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(1) and (5) and Section 2(6)and (7) of the Act3 By failing to provide the Union with adequatepnor notice and an opportunity to bargain over the CHALLENGE-COOK BROS OF OHIO437effects of selling its Bryan, Ohio facility and ceas-ing operations, and by refusing to furnish theUnion with information relevant to such bargain-ing, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(1) and (5) and Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActThe Respondent shall be required to bargainwith the Union over the effects of its decision torelocate its cement mixer operation without requir-ing the Union to demonstrate that the unit employ-ees have been affected 6 The Respondent shall alsobe required to bargain with the Union over the ef-fects of selling its Bryan, Ohio facility and ceasingoperations, and to furnish the Union with the re-quested information We shall accompany ourorder to bargain with a limited backpay require-ment designed to make whole the employees forlosses sustained as a result of the violation, and tore-create in some practicable manner a situation inwhich the parties' bargaining position is not entire-ly devoid of economic consequences for the Re-spondent We shall do so in this case by requiringthe Respondent to pay backpay to its employees ina manner similar to that required in TransmarmeNavigation Corp, supra Thus, the Respondent shallpay employees backpay at the rate of their normalwages when last in the Respondent's employ from5 days after the date of this Second SupplementalDecision and Decision and Order until the occur-rence of the earliest of the following conditions (1)the date the Respondent bargains to agreementwith the Union on those subjects pertaining to theeffects on its employees of its decision to sell itsBryan, Ohio facility and cease operations, (2) abona fide impasse in bargaining, (3) the failure ofthe Union to request bargaining withm 5 days ofthis decision, or to commence negotiations within 5days of the Respondent's notice of its desire to bar-gain with the Union, or (4) the subsequent failureof the Union to bargain in good faith, but in noevent shall the sum paid to any of these employeesexceed the amount the affected employees wouldhave earned as wages from the date on which he6 See 282 NLRB 21 (1986) This is not, basically, a new violation andwe do not order a new Transmanne Navigation Corp remedy (170 NLRB389 (1968)), but order the Respondent to pay those amounts listed in thebackpay specification and, as indicated, to bargain without requirmg ademonstration of consequences on the unitor she was laid off to the time he or she was re-called or secured equivalent employment else-where, or the date on which the Respondent shallhave offered to bargain, whichever occurs sooner,provided, however, that in no event shall this sumbe less than these employees would have earnedfor a 2-week period at the rate of their normalwages when last in the Respondent's employWe shall further order the Respondent to imme-diately reestablish the pension plan as provided forin the collective-bargaining agreement, and makewhole its unit employees for terminating the pen-sion plan, including paying any amounts unlawfullywithheld, making pension contributions that havenot been paid and that would have been paid in theabsence of the Respondent's unlawful discontinu-ance of the plan,7 and by reimbursing unit employ-ees for any expenses ensuing from the Respondent'sfailure to make any payments as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn 2 (1980),enfd mem 661 F 2d 94.0 (9th Cir 1981), to becomputed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), with interest to becomputed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987)ORDERThe National Labor Relations Board orders thatthe Respondent, Challenge-Cook Brothers of Ohio,Inc. Bryan, Ohio, its officers, agents, successors,and assigns, shall pay those employees listed in"Appendix B" those amounts listed next to theirnames, plus interest accrued to the date of paymentin the manner set forth in this decision, minus taxwithholdings required by Federal and state law,and pay United Steelworkers of America, AFL-CIO-CLC the dues deductions listed in "AppendixC" on behalf of those employees listed, plus inter-estIT IS FURTHER ORDERED that the Respondent,Challenge-Cook Brothers of Ohio, Inc , Bryan,Ohio, its officers, agents, successors, and assigns,shall1 Cease and desist from(a) Refusing to bargain in good faith with theUnion concerning the effects of the relocation of7 Because the case involving the pension plan arose in 1988, and theRespondent subsequently filed its bankruptcy petition, the BankruptcyAmendments and Federal Judgeship Act of 1984, Pub L 98-353, Stat333 (1984), is controlling rather than NLRB v Bildisco & Bddisco, 465US 513 (1984) Consequently, we have not limited the Respondent'smake-whole liability for its 8(aX5) violations to the prepennon periodSee Barney Goldstein, Inc. 288 NLRB 92 (1988)Because the provisions of employee benefit plan agreements are van-able and complex, we leave to the compliance stage the question whetherthe Respondent must pay any additional amounts into the benefit plan inorder to satisfy our "make-whole" remedy Merryweather Optical Co. 240NLRB 1213 (1979) 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe cement mixer operation from Bryan, Ohio, toCalhoun, Georgia, without requinng the Union todemonstrate that the employees in the followingappropriate unit have been affectedAll production and maintenance employees atEmployer's Bryan, Ohio facility, includingshipping and receiving clerks, jamtonal em-ployees, partsmen and utihtymen, but exclud-ing inspectors, chief inspectors, matenal con-trol clerks, draftsmen, office clerical employ-ees and professional employees, guards and su-pervisors as defined in the Act(b)Refusing to bargain in good faith with theUnion concerning the effects of selling the Bryan,Ohio facility and ceasing operations(c)Refusing to provide the Union with relevantinformation to enable the Union to discharge itsfunction as exclusive representative of the unit em-ployees(d)Terminating the pension plan provided for inthe collective-bargaining agreement without theconsent of the Union(e)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the nghts guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain collectively with theUnion as the exclusive representative of the unitemployees concerning the effects of the relocationof the cement mixer operation from Bryan, Ohio,to Calhoun, Georgia, without requiring the Unionto demonstrate that the unit employees have beenaffected(b)On request, bargain collectively with theUnion concerning the effects of selling the Bryan,Ohio facility and ceasing operations(c)Pay the employees who were laid off due tothe decision to sell the Bryan, Ohio facility andcease operations, their normal wages for the periodset forth in the remedy section of this decision(d)On request, furnish the Union with the rele-vant information requested on or about August 10,1988, to enable the Union to discharge its functionas exclusive representative of the unit employees(e)On request, reestablish the pension plan asprovided for in the collective-bargaining agree-ment(f)Make whole all unit employees for any lossesthey may have suffered as a result of termmatmgthe pension plan as provided for in the collective-bargaining agreement in the manner set forth in theremedy section of this decision(g)Preserve and, on request, make available tothe Board or its agents for examination and copy-mg, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(h)Mail an exact copy of the attached noticemarked "Appendix A"8 to the Union and to all theemployees who were laid off as a result of the relo-cation of the cement mixer operation and/or as aresult of selling and ceasing operations of theBryan, Ohio facility Copies of the notice, on formsprovided by the Regional Director for Region 8,after being signed by the Respondent's authonzedrepresentative, shall be mailed by the Respondentimmediately upon receipt to each of the laid-offemployees(i)Notify the Regional Director in wntmgwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain in good faithwith United Steelworkers of Amenca, AFL-CIO-CLC concerning the effects of the relocation of thecement mixer operation from Bryan, Ohio, to Cal-houn, Georgia, without requiring the Union todemonstrate that the employees in the followingappropriate unit have been affectedAll production and maintenance employees atEmployer's Bryan, Ohio facility, includingshipping and receiving clerks, janitorial em-ployees, partsmen and utilitymen, but exclud-ing inspectors, chief inspectors, matenal con-trol clerks, draftsmen, office clerical employ-ees and professional employees, guards and su-pervisors as define in the ActWE WILL NOT refuse to bargain in good faithwith the Union concerning the effects of selling theBryan, Ohio facility and ceasing operationsWE WILL NOT refuse to furnish the Union withrelevant information to enable the Union to dis- charge its function as exclusive representative ofthe unit employeesWE WILL NOT terminate the pension plan provid-ed for in the collective-bargaining agreement with-out the consent of the UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the nghts guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain collectively withthe Umon as the exclusive representative of theunit employees concerning the effects of the relo-cation of the cement mixer operation from Bryan,Ohio, to Calhoun, Georgia, without requinng theUnion to demonstrate that the unit employees havebeen affectedWE WILL, on request, bargain collectively withthe Union concerning the effects of selling theBryan, Ohio facility and ceasing operationsWE WILL pay those employees who were laidoff due to our decision to sell our Bryan, Ohio fa-allay and cease operations, their normal wages fora period required by the National Labor RelationsBoardWE WILL, on request, furnish the Union with rel-evant mformation requested on or about August 10,1988, to enable the Union to discharge its functionas exclusive representative of the unit employeesWE WILL, on request, reestablish the pensionplan as provided for in the collective-bargainingagreementWE WILL make whole all unit employees for anylosses they may have suffered as a result of our ter-mmatmg the pension plan as provided for in thecollective-bargaining agreement, plus interestCHALLENGE-COOKBROTHERSOF OHIO, INCAPPENDIXClaimantBackpayAlexander, D$3,914 46Baerlm, L1,085 38Barber, C6,262 66Barnes, J10,620 36Barton, K663 68Baughman, P6,077 94Bentley, R1,547 72Bernath, M556 72Bowers, B3,929 41Bowers, C3,063 81Bnner, D936 78Burus, R11,363 20Buttermore, D17,194 67Calvin, R4,436 31Campbell, W10,629 93CHALLENGE-COOK BROS OF OHIO439Carpenter, W.790 48Carr, C10,255 88Carroll, S17,494 97Clark, W8,92497Clemans, D3,225 26Cogswell, E10,838 70Connolly, F2,128 27Cook, D1,865 24Coolman, R10,551 65Crites, J3,378 71Culler, R1,282 91Degroff, M10,138 45Dobson, R7,52445Dohm, R9,194 62Dow, R5,071 40Echler, W10,847 37Esquibel, F3,63609Fee, H5,780 85Fix, T8,332 92Flory, C9,396 89Fox, J9,13674Geiger, D5,700 19Gentit, D10,236 29Gentit, P5,978 03Gilcher, R16,789 54Gonzales, J9,455 59Grunden, R11,299 74Hackworth, B8,000 92Hageman, W13,022 11Hanenkratt, C7,083 63Harding, W10,560 33Hart, H9,977 52Hartsock, R3,23042Hausch, C5,61943Henry, H2,196 53Houck, N10,421 29Houk, R5,25743Jackson, T14,048 56Jones, WKeck, J3,775 083,498 91Keller, V4,975 70Keller, W10,664 73Knepper, A556 72Knepper, W10,882 79Kmsely, J13,414 34Koch, J10,403 33Kosier, C9,666 95Krontz, S4,226 31Laney, G5,071 40Lange, H556 72Lilly, C10,629 93Mapes, G10,421 15March, T10,516 84Masters, G10,977 88May, N5,689 01Miller, J4,256 54 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMobley, G5,543 96Carpenter, W9 20Mollett, L4,679 95Carr, C119 32Petre, D6,191 09Carroll, S203 55Pierce, G8,959 76Clark, W103 83Pierce, W10,377 66Clemans, D156 99Pike, G, Jr3,642 67Cogswell, E126 10Pollock, T11,578 10Connolly, F24 76Rebeck, T601 01Cook, D118 77Reed, H10,047 11Coolman, R122 75Reichle, J4,075 59Crites, J61 48Rhodes, C10,316 78Culler, R31 13Robison, W10,690 83Degroff, M117 95Roehrs, J3,553 30Dobson, R87 55Sawvel, W6,941 60Dohm, R106 98Schelling, J, Sr6,71547Dow, R59 00Schlosser, VSchofield, FShaffer, TSholl, VShutts, RSidle, DSiegel, JSlone, MSmith, DSmith, MSorg, SStambaugh, R547 872,431 872,338 659,028 2813,029 236,1249510,490 749,36645570 641,489 502,305 585,758 60Echler, WEsquibel, FFee, HFix, TFlory, CFox, JGeiger, DGentit, DGentit, Palcher, RGonzales, J126 1942 3163 4996 95117 79150 6866 31190 2569 55195 33110 01Stratton, C10,490 75Grunden, R131 46Towns, M10,421 15Hackworth, B93 08Traxler, L10,073 20Hageman, W151 49Tressler, R2,907 17Hanenkratt, C82 41Trott, G568 11Harding, W122 87Underwood, R6,576 29Hart, H116 08Vema, B10,047 12Hartsock, R37 58Villareal, 09,43640Hausch, C65 37Voglesong, P556 72Henry, H25 55Wagner, D3,524 23Houck, N121 23Walker, F11,931 36Houk, R61 17Zielke, W12,674 15Jackson, T163 44Jones, W43 92APPENDIX CKeck, J40 71ClaimantDues DeductionKeller, V57 90Alexander, D$45 54Keller, W124 07Baerlm, L12 62Knepper, A648Barber, C72 86Knepper, W113 54Barnes, J123 54Kmsely, J156 05Barton, K8 91Koch, J121 03Baughman, P70 71Kosier, C112 47Bentley, R38 03Krontz, S49 17Bernath, M648Laney, G59 00Bowers, B59 00Lange, H648Bowers, C35 65Lilly, C123 67Brmer, D38 81Mapes, G121 25Burus, R132 20March, T122 36Buttermore, D200 05Masters, G127 72Calvin, R51 61May, N66 19Campbell, W123 67Miller, J49 52 CHALLENGE-COOK BROS OF OHIO441Mobley, G64 50Shutts, R146 72Mollett, L54 45Sidle, D71 25Petre, D72 02Siegel, J122 06Pierce, G104 24Slone, M108 97Pierce, W120 74Smith, D664Pike, 0, Jr123 56Smith, M17 33Pollock, TRebeck, TReed, HReichle, J134 706 99116 8947 41Sorg, SStambaugh, RStratton, CTowns, MTraxler, L26 8267 00122 05121 25117 20Rhodes, C120 02Tressler, R33 83Robison, W124 37Trott, G661Roehrs, J41 34Underwood, R76 51Sawvel, W80 76Vema, B116 88Schellmg, J, Sr78 13Villareal, 0109 78Schlosser, V6 37Voglesong, P648Schofield, F28 29Wagner, D41 01Shaffer, T27 21Walker, F138 81Sholl, V105 04Zielke, W147 45